DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 05/22/2022. Claims 1, 8, and 17 are amended. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/316,648.

Examiner Note
Claim 1 recites that “A processor”. The processor has been described on Paragraph 2 of the specification and clarifies it as the processor is “a desktop central processing unit (CPU), a server CPU”, and in paragraph 155 as “The processor and the storage medium may reside in an application specific integrated circuit ("ASIC")’. Therefore, claim 1 is statutory under 35 USC 101.
    Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 05/22/2022 have been fully considered but they are not persuasive:
Applicants respectfully submits on pages 8-10 of remarks filed on 05/22/2022 that Independent claim 1 recites, "a processor to ... identify the event as an authorized event based on both: the identifier matching a second hash of the previous counter value, and the secret matching a key encrypting the event". ANDROULAKI, WERNER, SCHROEDER, and ZHANG, whether taken alone or in any reasonable combination do not disclose this feature of claim 1.

Examiner respectfully disagrees with applicant argument for claim 1 filed on 05/22/2022 on pages 8-10 of remarks. 

Schroeder in his application discloses: and identify the event as an authorized event based on the identifier matching a second hash of the previous counter value [Col. 6 lines 58-67. Col. 7 lines 1-24,  one or more server application module(s) 214 for enabling the security device 104 to perform the functions offered by the security device 104, including: a comparison module 218 for comparing data received and/or generated by the security device 104… comparing a first counter value with a second counter value… granting/denying access to network resources provided by a server system 108) in accordance with one or more network protocols (e.g., TCP/IP)… a client system information database 224 including data (e.g., data packets including identifiers, counter values, password hashes, etc.) received from one or more devices or systems requesting access to network resources and services (e.g., client system 102); and a trusted information database 226 including data (e.g., retrieved seeds, current/previous counter values, etc.) received from trusted sources (e.g., trusted data store 106).]. 
	 Zhang in his application discloses: [Abstract, A secret string is established so as to be known only to a client computing system and a server computing system.  A non-encrypted version of a message, a message counter value, and first hash value are received by the server computing system from the client computing system.  The first hash value, based on a content of the message, the message counter value, and the secret string, is generated at the client computing system using a first hash algorithm.  Using the first hash algorithm, the server generates second hash value based on the content of the received message, the received message counter value, and the secret string.  The server computing system accepts the received non-encrypted version of the message as authentic upon determining that the received message counter value is greater than a previously received message counter value and that the second hash value matches the first hash value].

Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schroeder which discloses first and second counter values, comparing them and granting/denying access to network resources and Zhang discloses generating first hash and second hash values based on the counter values and determining if they match. Examiner states that the combination of Werner and Zhang application reads on the claimed limitations in claim 1.

Werner in his application discloses: the secret matching a key encrypting the event[ ¶23,then the usage history of the asset 40 may be proven by verifying the signature 58 of the hash values 54, 56 with the public key 46 from the hardware security module 42, available in the client application 30 and comparing the hash values 55, 57 logged by the client application 30 with the hash values 54, 56 stored in the secure database 22], and [¶52, the usage history of the asset is proved by verifying the signature of the hash values with the public key and comparing the hash values logged by the client application with the hash values stored in the secure database].

Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the public key is used for verifying the signature of the hash values. Examiner states that Werner application reads on the claimed limitation in claim 1.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No.2017/0149819 issued to Androulaki and in view of a US application 2020/0403803 issued to Werner and further in view of a US application 10,469,262 issued to Schroeder and further in view of a US application 7, 849, 318 issued to Zhang.
Regarding claims 1, 8, and 17, Andorulaki discloses a processor to: receive, from a chaincode in an event source, an event via a receiver associated with the computer device;
[ ¶24, the system 100 can be a Blockchain network 100 that can include user computer systems (users) 102 submitting transactions, and validator computer systems (validators) 104 executing and validating transactions]; and 
Andorulaki  does not explicitly disclose, however, Werner discloses a storage area to store a previous counter value of a previous event associated with the chaincode and to store a secret identifying a status of the event[¶[26, the hardware security module 42 further signs the hash values 54, 56 with the private key 48 and sends the hash values 54, 56, signed with the signature 58, together with the signature 58 as a tracking record 50 to the secure database 22 in subprocesses S204, S206], and [¶30] The hardware security module 42 further comprises a counter 44 and increments a value n of the counter 44 with each new request data 18 by, e.g., one unit, such that the value of the counter 52 in the tracking record 50 amounts to n+1. The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22(blockchain ledger)]’ and 
the secret matching a key encrypting the event[ ¶23,then the usage history of the asset 40 may be proven by verifying the signature 58 of the hash values 54, 56 with the public key 46 from the hardware security module 42, available in the client application 30 and comparing the hash values 55, 57 logged by the client application 30 with the hash values 54, 56 stored in the secure database 22], and [¶52, the usage history of the asset is proved by verifying the signature of the hash values with the public key and comparing the hash values logged by the client application with the hash values stored in the secure database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki, the teaching Werner in in order to provide auditable proving a usage history of an asset [ Werner, Abstract].
extract an identifier from the event, the identifier being a first hash of a valu
	Androulaki in his application discloses: [¶27, at the user 102, nothing need be stored, while at the validator 104, the storage 130 needed is a function O(m) of hash values, where m is the number of transactions per validity period], and [¶4, a blockchain is a distributed database that may be used to maintain a transaction ledger.  A blockchain may include a number of blocks, each block holding one or more of individual transactions or data records].
	Werner in his application discloses:[¶[26, the hardware security module 42 further signs the hash values 54, 56 with the private key 48 and sends the hash values 54, 56, signed with the signature 58, together with the signature 58 as a tracking record 50 to the secure database 22 in subprocesses S204, S206], and [¶30, the hardware security module 42 further comprises a counter 44 and increments a value n of the counter 44 with each new request data 18 by, e.g., one unit, such that the value of the counter 52 in the tracking record 50 amounts to n+1. The incremented value n+1 of the counter 52 is amended or combined together with the signature 58 to the hash values 54, 56 transferred to the secure database 22(blockchain ledger)].
	Schroeder in his application discloses [ see Abstract, first counter value and second counter value for a packet], and [Col.5 lines 4-18, counter values, comparing counter values… In some implementations, the security device 104 moderates incoming and outgoing network traffic (e.g., grants/terminates access by permitting or denying the sending or receiving of data to or from the client systems 102) based on predetermined security protocols (e.g., using cryptographic techniques, such as generating and comparing password hash values; comparing counter values; etc.)], and Col. 6 lines 58-67. Col. 7 lines 1-24, a comparison module 218 for comparing data received and/or generated by the security device 104… comparing a first counter value with a second counter value… granting/denying access to network resources provided by a server system 108) … a trusted information database 226 including data (e.g., retrieved seeds, current/previous counter values, etc.) received from trusted sources (e.g., trusted data store 106).]
	 Zhang in his application discloses: [Abstract, A secret string is established so as to be known only to a client computing system and a server computing system.  A non-encrypted version of a message, a message counter value, and first hash value are received by the server computing system from the client computing system.  The first hash value, based on a content of the message, the message counter value, and the secret string, is generated at the client computing system using a first hash algorithm.  Using the first hash algorithm, the server generates second hash value based on the content of the received message, the received message counter value, and the secret string.  The server computing system accepts the received non-encrypted version of the message as authentic upon determining that the received message counter value is greater than a previously received message counter value and that the second hash value matches the first hash value].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki which determines the number of transactions per validity period;, Werner which track the records and increments  the value of the counter for each new request’ Schroeder which discloses counter values , comparing the counter values and granting /denying access to network resources and Zhang which determines the first hash value counter and second hash value of the counter then determines if the these two values match. Examiner stated that the combination of these references reads on the limitation stated above and provide network security by using cryptographic techniques to secure access to protected network resources.
and identify the event as an authorized event based on the identifier matching a second hash of the previous counter value 
Andorulaki and Werner do not explicitly disclose, however, 
Schroeder in his application discloses: [Col. 6 lines 58-67. Col. 7 lines 1-24,  one or more server application module(s) 214 for enabling the security device 104 to perform the functions offered by the security device 104, including: a comparison module 218 for comparing data received and/or generated by the security device 104… comparing a first counter value with a second counter value… granting/denying access to network resources provided by a server system 108) in accordance with one or more network protocols (e.g., TCP/IP)… a client system information database 224 including data (e.g., data packets including identifiers, counter values, password hashes, etc.) received from one or more devices or systems requesting access to network resources and services (e.g., client system 102); and a trusted information database 226 including data (e.g., retrieved seeds, current/previous counter values, etc.) received from trusted sources (e.g., trusted data store 106).]. 
	 Zhang in his application discloses: [Abstract, A secret string is established so as to be known only to a client computing system and a server computing system.  A non-encrypted version of a message, a message counter value, and first hash value are received by the server computing system from the client computing system.  The first hash value, based on a content of the message, the message counter value, and the secret string, is generated at the client computing system using a first hash algorithm.  Using the first hash algorithm, the server generates second hash value based on the content of the received message, the received message counter value, and the secret string.  The server computing system accepts the received non-encrypted version of the message as authentic upon determining that the received message counter value is greater than a previously received message counter value and that the second hash value matches the first hash value].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schroeder which discloses first and second counter values, comparing them and granting/denying access to network resources and Zhang discloses generating first hash and second hash values based on the counter values and determining if they match. Examiner states that the combination of Werner and Zhang application reads on the claimed limitations in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki, Werner and Schroeder with the teaching of Zhang in order to establish secure communication between client and server computing system [ Zhang, Col.1 lines 47-61].
Regarding claims 2, and 16, Andorulaki, Werner and Zhang do not explicitly disclose, however, Schroeder discloses wherein the first hashed value and the second hashed value include hash-based message authentication codes [Col. 12 lines 18-27, after receiving the identifier, the first counter value, and the seed, the client system generates a first one-time password hash based on the identifier, the first counter value, and the seed.  Cryptographic processes may employ a variety of cryptographic hash algorithms/functions (e.g., MD4, MD5, SHA-1, SHA-2, HMAC, GMAC, etc.) to generate hash values of different sizes (e.g., digests of varying sizes, such as 128-bit, 160-bit, etc.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki, Werner, and Zhang the teaching Schroeder in order to in order to provide network security by using cryptographic techniques to secure access to protected network resources [ Schroeder, Abstract, Col.1 lines 13-16].
Regarding claims 3, 10, and 19, Andorulaki, Werner and Zhang do not explicitly disclose, however, Schroeder discloses wherein the processor further is to update the second hash to correspond to a next value of the event counter after the identifier is authorized [Col. 10 lines 62-64, a system counter 418 for maintaining, generating, and storing incremental counts (e.g., in response to access requests received by client systems 102)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki, Werner and Zhang the teaching Schroeder in order to in order to provide network security by using cryptographic techniques to secure access to protected network resources [ Schroeder, Abstract, Col.1 lines 13-16].
	Examiner Note:  furthermore, Zhang discloses this limitation as: [Col. 4 lines 42-46, the message counter value corresponds to a running message count that is initialized upon establishment of the communication session between the client and server, and is incremented by the client upon generation of each message to be transmitted to the server], and [Col. 6 lines 12- 67- Col. 7 lines 1-15].
Regarding claim 4, and 11 Andorulaki discloses, wherein the processor is to discard the event when the identifier is not authorized [¶27, At 212, validators 104 may receive a message that updates the current validity period ID, then they may reset the log 130 of transaction hashes they have collected for replay attack protection, as replays of older (anonymous) messages would be using expired transaction certificates and would accordingly be excluded from the Blockchain], and [Abstract, replay attacks in a blockchain network may be efficiently resisted].
Regarding claim 5, and 12, Andorulaki discloses, wherein the processor is to discard the event without notification to the user that the event has been received [¶27, At 212, validators 104 may receive a message that updates the current validity period ID, then they may reset the log 130 of transaction hashes they have collected for replay attack protection, as replays of older (anonymous) messages would be using expired transaction certificates and would accordingly be excluded from the Blockchain. At the user 102, nothing need be stored, while at the validator 104, the storage 130 needed is a function O(m) of hash values, where m is the number of transactions per validity period], and [[Abstract, replay attacks in a blockchain network may be efficiently resisted, while preserving valid user permissions and privacy in the blockchain network].
Regarding claim 6, Andorulaki discloses, wherein the storage system includes a blockchain network [¶4] a blockchain is a distributed database that may be used to maintain a transaction ledger.  A blockchain may include a number of blocks, each block holding one or more of individual transactions or data records].
Regarding claim 7, and 14 Andorulaki discloses, wherein the identifier provides an indication of a state of confidential chaincode used to generate the event [¶29, Process 300 begins with 302, in which a user 102 may initiate a transaction 108 that may include confidentiality constraints with respect to which validators are able to execute the transaction.  At 304, validators 104 vote for a transaction, and may add to the signed transaction a sequence number 128 of the transaction they vote for in the total order of transactions.  For example, if the validator 104 vote corresponds to a confidential transaction with sequence number X, in the total order of transactions, the header of that transaction may include X, or a function of X, such as a hash, etc], and [¶31, In an exemplary embodiment, a chain-code may be created and submitted to a blockchain via a deployment transaction.  An exemplary format of a deployment transaction 400 is shown in FIG. 4.  In this example, deployment transaction 400 may include general information 402, code information 404, validator information 406, and user information 408.  General information 402 may include a type of the deployment transaction, a confidentiality type, and a nonce].
Regarding claims 9, and 18, Andorulaki discloses wherein the event counter stores a number of events of confidential status transmitted through the node in the storage system [¶29, Process 300 begins with 302, in which a user 102 may initiate a transaction 108 that may include confidentiality constraints with respect to which validators are able to execute the transaction.  At 304, validators 104 vote for a transaction, and may add to the signed transaction a sequence number 128 of the transaction they vote for in the total order of transactions.  For example, if the validator 104 vote corresponds to a confidential transaction with sequence number X, in the total order of transactions, the header of that transaction may include X, or a function of X, such as a hash, etc], and [¶31, In an exemplary embodiment, a chain-code may be created and submitted to a blockchain via a deployment transaction.  An exemplary format of a deployment transaction 400 is shown in FIG. 4.  In this example, deployment transaction 400 may include general information 402, code information 404, validator information 406, and user information 408.  General information 402 may include a type of the deployment transaction, a confidentiality type, and a nonce].
Regarding claim 20,  Andorulaki discloses wherein the  one or more instructions further cause the processor to: discard the event when the identifier is not authorized[¶27, At 212, validators 104 may receive a message that updates the current validity period ID, then they may reset the log 130 of transaction hashes they have collected for replay attack protection, as replays of older (anonymous) messages would be using expired transaction certificates and would accordingly be excluded from the Blockchain], and [Abstract, replay attacks in a blockchain network may be efficiently resisted]; and
wherein the event is to be discarded without notification to a user of the client that the event has been received [¶27, At 212, validators 104 may receive a message that updates the current validity period ID, then they may reset the log 130 of transaction hashes they have collected for replay attack protection, as replays of older (anonymous) messages would be using expired transaction certificates and would accordingly be excluded from the Blockchain. At the user 102, nothing need be stored, while at the validator 104, the storage 130 needed is a function O(m) of hash values, where m is the number of transactions per validity period], and [[Abstract, replay attacks in a blockchain network may be efficiently resisted, while preserving valid user permissions and privacy in the blockchain network].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No.2017/0149819 issued to Androulaki and in view of a US application 2020/0403803 issued to Werner and further in view of a US application 10,469,262 issued to Schroeder and further in view of a US application 7, 849, 318 issued to Zhang and further in view of US application 2018/0331832 issued to Pulsifer.
Regarding claim 13, Andorulaki, Werner, Schroeder and Zhang do not explicitly disclose, however, Pulsifer discloses filtering the event via a bloom filter [¶226, to confirm a serial number had never before appeared in the block chain, a node would also check all Bloom filters.  If the Bloom filter signaled a potential match, all of the blocks that contributed serial numbers to the Bloom filter would be scanned to look for the serial number, and if it were found, the transaction would be rejected.  If no Bloom filter signaled a potential match, or if the serial number were not found after scanning all blocks in which a Bloom filter signaled a potential match, then the transaction would be allowed].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki,Werner, Schroeder and Zhang with the teaching Pulsifer in order to implement a bloom filter  to verify the that the token's serial_number never appeared as the input to a prior transaction and If no Bloom filter signaled a potential match, or if the serial number were not found after scanning all blocks in which a Bloom filter signaled a potential match, then the transaction would be allowed[ Pulsifer, ¶226].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No.2017/0149819 issued to Androulaki and in view of a US application 2020/0403803 issued to Werner and further in view of a US application 10,469,262 issued to Schroeder and further in view of a US application 7, 849, 318 issued to Zhang and further in view of US application 2020/0014527 issued to Subramaniam.
Regarding claim 15, Andorulaki,Werner, Schroeder and Zhang  do not explicitly disclose, however, Subramaniam disclose, decrypting the event with a private key after the identifier is authorized to allow access of content of the event to a user of the client[¶165,  for example, the scoped application can be configured to obtain a copy of the block that was added to the blockchain-based ledger 602, decrypt the encrypted transaction data using a private key (e.g., a symmetric pre-shared key, or a private key that corresponds to the pre-shared key of an asymmetric key pair), and then provide a user with an interface for selecting which transaction data of the block to store.  Additionally, or alternatively, the scoped application can be configured to parse the transaction data and recommend to the user which transaction data to store], and [¶172, when a member seeks to share transaction data with multiple other members of the trust group 600, this can be accomplished in various ways.  For example, as discussed above, a symmetric private key could be generated for the trust group 600 and dedicated for use with the blockchain-based ledger 602.  Each member with access to the symmetric private key can thus decrypt and view transaction data in the blockchain-based ledger 602].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Andorulaki, Werner, Schroeder and Zhang with the teaching Subramaniam in order to implement a secure bloackchain-based ledger from being viewed or tampered with by non-trusted entities [Subramaniam, ¶139].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milliken(US8272060)[ (70) As shown in FIG. 3B, hash memory 220 may alternatively include counter fields 322 addressable by corresponding hash addresses 314. Counter field 322 may record the number of occurrences of packet blocks with the corresponding hash value. Counter field 322 may be incremented on each hit. The more hits a counter receives, the more important the hit should be considered in determining the overall suspiciousness of the packet].
Madruga(US2010/0166322)[ matching a hash value, incrementing a counter associated with previously scanned object].
Ekberg(US2018/0114220[Transaction counters , see FIGS. 6,7].
Chow (US2019/0081796) [ Management of Cryptographically Secure Exchanges of Data Using Permissioned Distributed Ledgers].
Chasko (US2020/0136808) [ ¶¶26, 45, a transaction counter, encryption].
Jules (2019/0182049) [¶20, counter value].
Machani (2011/0238989) [¶¶29,69,71, Abstract, A first hash-based message authentication code is generated from a shared secret and a first counter value stored in storage of a computing device.  A second hash-based message authentication code is generated from such shared secret and a second counter value].
Won (2006/0288224) [¶¶ 38, 53, current counter value is greater than a previous counter value].
OLLikainen (US2012/0087490) [¶¶90-91, encryption key/counter value combination].
Zhang (7849318) [ abstract, (8) encrypting string, see claims 1, 3 for encryption].
RULE (US2020/0019725) [¶47, a unique URL may be formed by cryptographically hashing the customer identification and the counter value, and the hash may be included as part of the unique URL.  The server 204 may recreate the hash with the expected value of the counter, and if there is a 
match, the server 204 may determine that there has been a successful authentication, and the user may be permitted to access data].
Wang(US9,705,678][Abstract],  and [ see claim 18,  each of the first electronic control unit and the second electronic control unit having one or more counters configured to count messages sent to each of a plurality of electronic control units and configured to count messages received from each of the plurality of electronic control units;  and each of the first electronic control unit and the second electronic control unit configured to apply message count values from the one or more counters in producing hash values based on message count values and the key prior to receiving authentication messages corresponding to the message count values].
Zheng (2005/0135608) [read the entire application, current value of the counter hashed, compare].
Meier (2011/0083015) [read the entire application, hashing counters and comparing].
Garagiola (2019/0042620) [Abstract, an example operation may include one or more of identifying a blockchain transaction, storing the blockchain transaction in a blockchain, assigning the blockchain transaction a transaction number and a block number, hashing a portion of blockchain transaction data associated with the blockchain transaction, and updating a blockchain index based on the hashed portion of the blockchain transaction].

                                                                                                                                                                                   Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496